                     Case 6:18-mc-00912                    Document 3           Filed 10/03/18 Page 1 of 59
                                                                                  FILED 03 0(1 '1817:()6 USDC·ORE
AQ 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Oregon

              In the :Matter of the Search of                            )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    ).         Case Nq. 6:18-mc-    q_\"2.
                                                                         ~
 The persons of Pheng Lee and Chou Chang, and five
        vehicles as described in Attachment A
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property {identify the person or describe the
p1werty to be seardi.e.d and zive its loGatir;m):                       .              .            .                   .   .
  me persons of t-'heng7-ee ana Gn6u Chang, and five vehicles as described further m Attachment A, which 1s attached
  and incorporated herein.                       ·
located in the
                   - - - - - - - - District of - - - - - -Oregon
                                                          - = - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B, which is attached and incorporated herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 i5/
                  evidence of a crime;
                 ii contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 U.S.C. §§ 841(a)(1)                      Manufacture, distribution, and possession with intent to distribute marijuana, and
        and 846                                     conspiracy to do the same

         The application is based on these facts:        , ·
        See affidavit which is attached hereto and incorporated herein by this reference.


          ii Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more tpan 30 days: _ _ _ _ _ ) is requested ·
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.·



                                                                                              ~ pp zcant s signature

                                                                                      Sean Cummings, Special Agent, DEA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Eugene, Oregon                                                         T. Kasubhai, United States Magistrate Judge
                                                                                               Printed name and title
                 Case 6:18-mc-00912       Document 3      Filed 10/03/18      Page 2 of 59




    DISTRICT OF OREGON, ss:                AFFIDAVIT OF SEAN CUMMINGS

                                 Affidavit in Support of an Application
                                 Under Rule 41 for a Search Warrant

           I, Sean Cummings, being duly sworn, do hereby depose and state as follows:

                               Introduction and Agent Background

            1.      I am a Special Agent with the Drug Enforcement Administration (DEA) and have

    been since 1999. My current assignment is at the Eugene, Oregon resident Office. My training

    and experience includes completion of DEA basic training. This training included the

    investigation, detection, and identification of controlled substances. I have also completed

    Conspiracy and Complex Investigations training. Additionally, I have participated in numerous

    narcotics investigations since my employment with the DEA as a case agent, undercover agent,

    and surveillance agent. I have consulted and conversed with numerous other agents from

    various local, state, and federal agencies on drug cases of all types including the distribution of

    marijuana, cocaine, and methamphetamine. As a result of this and my own experience and

    training, I am familiar with marijuana, cocaine, and methamphetamine and the methods

    employed by traffickers of these narcotics.

           2.       I submit this affidavit in support of an application under Rule 41 of the Federal

    Rules of Criminal Procedure for a warrant to search the premises located at;

           (1) 1810 Eakin Road Azalea, Douglas County, Oregon;

           (2) 1860 Eakin Road Azalea, Douglas County, Oregon;

           (3) 199 Brady Hill Lane, Azalea, Douglas County, Oregon; and

           (4) 17116, 17138 and 17141 Dixonville Road, Roseburg, Douglas County, Oregon

    (hereinafter "Premises"), and to search the persons of Pheng Lee and Chou Chang (hereinafter

    "Persons"), and to search the following five vehicles:



I
I
I
I
I
             Case 6:18-mc-00912       Document 3       Filed 10/03/18     Page 3 of 59




       (1)      Oregon license 686KLM, a 2005 maroon Subaru Baja registered to Pheng Lee

       and Maivang Xiong;

       (2)      Oregon license 437JLN, a 2004 silver Hyundai XG Sedan registered to Pheng Lee

       and Maivang Xiong;

       (3) .    Oregon license 770JAS, a 2001 black Chevrolet Silverado pickup registered to

       Pheng Lee;

       (4)      Minnesota license 707WCB, a 2011 silver Ford F150 pickup registered to Maita

       Lee, who is listed as a relative of Pheng Lee per Wisconsin reports;

       (5)      Minnesota license 900WGB, a 2002 silver Toyota Tundra pickup registered to

       Tou Pao Khang, who I believe to be Chou Chang's relative;

(hereinafter "Vehicles"), as described more fully below and in the Attachment A for each

warrant, for evidence, contraband, fruits, and instrumentalities of violations of Title 21, United

States Code, Sections 841(a)(l} and 846, manufacture, distribution, and possession with the

intent to distribute n;iarijuana, and conspiracy and/or attempt to do the same. As set forth below,

I have probable cause to believe that such property and items, as described in Attachment B

hereto, including any digital devices or electronic storage media, are currently located at the

above listed Premises, on the above-listed Persons, and in the above-listed Vehicles.

       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtaip.ed from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,


 Page 2 - Affidavit of Sean Cummings.                             USAO Version Rev. April 2017
              Case 6:18-mc-00912      Document 3       Filed 10/03/18      Page 4 of 59




communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience. Statements of individuals

are set forth in substance and are not intended to be direct quotes unless. so listed.

                                          Applicable Law

        4.       Title 21, United States Code, Section 84l(a)(l), prohibits the manufacture,

distribution, and possession with the intent to distribute marijuana. Title 21, United States

Code, Section 846, prohibits conspiring or attempting to commit a violation of 21 U.S.C. § 841.

                                  Statement of Probable Cause 1

         5.      As part of this investigation, I have worked with Douglas Interagency Narcotics

Team Detective Daniel Wells, who is very familiar with the events and circumstances of the

investigation. Det. Wells has prepared a summary of the probable cause for the search of the

Premises, Persons and Vehicles listed above, and I adopt his summary and it is set forth below as


1
   Based on my training and experience, I use the following technical terms to convey the
following meanings:

        a.     IP address. The Internet Protocol address (or simply "IP address") is a unique
numeric address used by digital devices on the Internet. Every digital device attached to the
Internet must be assigned an IP address so that Internet traffic sent from and directed to that
digital device may be directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some digital devices have static-that is, long-
term-IP addresses, while other digital devices have dynamic-that is, frequently changed-IP
addresses.

        b.      Internet. The Internet is a global network of digital devices that communicate
with each other. Due to the structure of the Internet, connections between devices on the
Internet often cross state and international borders, even when the devices communicating with
each other are in the same state.

       c.     Storage medium. A storage medium is any physical object upon which data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.

    Page 3 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017
           Case 6:18-mc-00912        Document 3      Filed 10/03/18     Page 5 of 59




written by him. I received this from Det. Wells on October 3, 2018.

The section written by Det. Wells immediately follows:

      6.       I am a Detective employed by the Oregon State Police (OSP) and currently assigned

to the Douglas County Interagency Narcotics Team (DINT), which has a primary responsibility

 investigating controlled substance offenses in Douglas County, Oregon. I have been employed

by OSP for over 11 years and assigned to DINT for over three years.

      7.       Prior to being hired as· an Oregon State Trooper, I obtained a Bachelor of Arts

Degree in Law Enforcement from Western Oregon University in June of 2007. I was hired in

July of 2007 and currently hold a Basic Certification from the Oregon Department of Public Safety

Standards and Training (DPSST).

      8.       During my employment as an Oregon State Trooper, I have been trained in all facets

of law enforcement and have had on the job experience related to the investigation and

identification of narcotics and narcotic related crimes involving but not limited to

methamphetamine, marijuana, heroin, psilocybin mushrooms, cocaine, lysergic acid diethylamide

(LSD), and MDMA (Ecstasy). This training included the methods of use, sale, possession and

manufacture of controlled substances.

      9.       My training included eight weeks of Oregon State Police specific training and 16

weeks of Basic Police training facilitated by DPSST. This training involved classroom and field

training of all phases of police investigations, including burglaries, thefts, forgeries, controlled

substance offenses, and other crimes. The training included preservation of evidence, laboratory ·

services offered by the Oregon State Police Forensic Laboratory, and the criminal code.

     10.       During my career with the Oregon State Police, I have conducted and assisted with


 Page 4 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
                   Case 6:18-mc-00912      Document 3      Filed 10/03/18    Page 6 of 59




     several narcotic investigations that have led to the seizure of marijuana, cocaine, heroin,

     methamphetamine, and other controlled substances. Out of these investigations, I have made

     numerous felony drug arrests. These arrests and seizures have ranged in quantity and weights.

             11.      Since July 2017, I have been investigating _the manufacture and distribution of

     marijuana by Pheng Lee, DOB XX-XX-19671 and Chou Chang, DOB XX-XX-1961. I believe

     that Lee and Chang, and others acting with them or on their behalf, have been growing marijuana

     in Douglas County, Oregon, and transporting it to other states for distribution. Marijuana is

     currently being grown on properties associated with Lee and Chang in Douglas County, Oregon.

     This affidavit is in support of search warrants for properties and residences associated with_ them

     for evidence of the manufacture, distribution, and possession with intent to distribute marijuana,

     and the conspiracy to do the same.

          12.         Pheng Lee is associated with four addresses:

         o      1810 Eakin Road, Azalea, Oregon

         o      1860 Eakin Road, Azalea, Oregon

         o      199 Brady Hill Lane, Azalea, Oregon

         o 795 N. Frontage Road, Wolf Creek, Oregon

          13.         Approximately eighty-one marijuana plants are being grown at the 1860 Eakin

     Road property; approximately forty-eight marijuana plants are being grown at the 199 Brady Hill
I    property, and marijuana plants are being grown at the 795 N. Frontage Road property.
!
I
          14.         Chou Chang is associated with four addresses, three of which are located on the
l    same property:
I:
I        o     17116, 1713 8 and 17142 Dixonville Road, Roseburg, Oregon
I,
I     Page 5 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
                    Case 6:18-mc-00912      Document 3      Filed 10/03/18     Page 7 of 59




          o    795 N. Frontage Road, Wolf Creek, Gregori

              15.      Approximately one hundred and fifty-five marijuana plants are being grown in

     three separate plots at the Dixonville Road properties, and marijuana plants are being grown at

     the 795 N. Frontage Road property. While both Lee and Chang list 795 N. Frontage Road with

     Oregon DMV, I do not have suffici~nt current information regarding their ties to the property,

     and I am not requesting a search warrant for 795 N. Frontage Road.

              16.      Lee.has been described as the patriarch of the family, and Chang is believed to be

     Lee's relative. Also discussed in this affidavit are Source of Information 1 (SOI 1), who

     admitted to transporting marijuana from Oregon to other states for Pheng Lee; Tom Lee a

     relative of Pheng Lee who admitted to selling marijuana in another state on behalf of Pheng Lee;

     and Tou Pao Khang, who lives on an adjacent property to one of Lee's properties and who may

     be Chou's brother.

              A summary of information learned during the investigation follows below and includes

     incidents that occurred in Oregon, North Dakota, Minnesota and Wisconsin.



                               Dixonville Road Marijuana Grows-Chou Chang

               17.     On July 17, 2017, the Douglas InteragencyNarcotics Team (DINT) received

     information from a citizen whom wishes to remain anonymous. The citizen reported seeing

     marijuana at the property of 17138 Dixonville Road, Roseburg, Oregon, that there was an Asian.
I
I


     male at the property, and that his vehicle had. California license plates. I later drove past 17138
II   Dixonville Road and observed what I knew to be marijuana plants on the property.

I
      Page 6 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
          Case 6:18-mc-00912         Document 3      Filed 10/03/18     Page 8 of 59




       18.     On or about October 3, 2017, Special Deputy Dave Baldwin (who is assigned to

DINT) conducted a marijuana spotting flight. During the flight, Special Deputy Baldwin flew

over the property located at 17138 Dixonville Road and photographed the marijuana grow,

which consisted of three plots. Special Deputy Baldwin later reviewed these photographs and

counted approximately 143 marijuana plants. Special Deputy Baldwin told me he has attended

training regarding marijuana spotting and has successfully spotted thousands of marijuana plants

during his career. Based upon his experience, Special Deputy Baldwin knew the plants were

marijuana based upon their size, shape, color and orientation.

       19.     Special Deputy Baldwin provided me the aerial photographs and pointed out the

marijuana plants to me. I also believed the plants in the photographs an~ marijuana based upon

my experience investigating marijuana grows in the past. I have participated in·approximately

25 marijuana.eradications and/or search warrants in my career. I have participated in

investigations related to indoor marijuana grows and outdoor marijuana grows both on privately

owned land and public land. During those investigations,·! have on numerous occasions spotted

marijuana plants from various vantages or distances and then later confirmed they were

marijuana on the subsequent eradications, although I have not been to a certification course for

spotting marijuana plants. Based upon my training and experience, I am familiar with the way

marijuana is grown, harvested, packaged, sold and used.

       20.     During thy followi~g months, I researched the 17138 Dixonville Road property

and worked with representatives from the Oregon Medical Marijuana Program (OMMP). I

learned at least one of the residences on the Dixonville property was a registered OMMP grow.

site. While I do not recall the specific number of cards registered to the property, I know the


 Page 7 - Affidavit of Sean ·Cummings                            USAO Version Rev. April 2017
          Case 6:18-mc-00912         Document 3     Filed 10/03/18     Page 9 of 59




number of plants at the property exceeded the amount they were allotted to grow at that time.

Thus, the marijuana grow was not in compliance per OMMP guidelines and state law in 2017.

No enforcement action was taken.

     · 21.     On September 27, 2017, DINT served an apparently unrelated search warrant

related to an illegal outdoor marijuana grow in Canyonville, Oregon. The property which the

grow was located on was owned by the same people who owned, and still own, the property at

17138 Dixonville Road.

       22.     On November 28, 2017, Special Deputy Baldwin and I Interviewed one of the

land owners regarding the search warrant at his Canyonville property, and we briefly discussed

the 17138 Dixonville Road property. The land owner told me the renter of the Dixonville

property was named "Chou," that he came from either Minnesota or Wisconsin, and that "Chou"

was a medical marijuana grower.

                            Minnesota Traffic Stop on Chou Chang

       23.     On November 23, 2017, Chou Chang, DOB XX-X-1961, was stopped while

driving in Minnesota. Approximately 115 pounds of marijuana, packaged in 115 heat sealed

·packages, was seized from his vehicle. Chang's Oregon drivers license listed an address of795

N Frontage Rd, Wolf Creek, Oregon, and found in his vehicle was a document which listed

"Chou Chang" with an address of 17138 Dixonville Road, Roseburg, OR 97470-9311. Chang,

who said he lived in Oregon and was traveling to visit someone, was arrested. Chang's CCH

does not show a conviction for this arrest.

       24.     Chang's phones were searched, and found ~as a: picture of Chang standing next to

what appeared to be large marijuana plants, sent pictures of marijuana leaves/clippings and


 Page 8 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017
                                                                  .                       '
          Case 6:18-mc-00912         Document 3      Filed 10/03/18     Page 10 of 59




 marijuana buds, and a sent photograph of a large quantity of processed marijuana on a tarp.

 Received photo'graphs included pictures of marijuana and marijuana growing material.

         25.    On February 8, 2018, I showed the Oregon DMV photo of Chang to the landlord

 of the property at 17138 Dixonville Road, and he confirmed that Chou Chang was the renter of

 the Dixonville property.



                               North Dakota Traffic Stop on SOI 1

         26.    On February 15, 2018 in North Dakota, a Trooper conducted a traffic stop on

 Interstate 94 of a Chevrolet pickup with Oregon licens~ plate 760JWF .. The vehicle was

 registered to Pheng Lee, DOB XX-XX-1967, and the vehicle's registered address was 1810

 Eakin Rd, Azalea, OR 97410. The vehicle passenger was a male who I will refer to hereafter as

 SOI 1, and was driven by a female associate/significant other of SOI 1.
                                                           .                  .

         27.    A search of the vehicle was conducted which yielded $7,152.0_0 cash,

 approximately 165 grams of marijuana, methamphetamine paraphernalia, and multiple baggies

 ·containing an unknown quantity of a white crystalline substance. SOI 1 told law enforcement

· that the pickup truck they were in belonged to his boss, "Mr. Lee," and that he received $6,000 to

 drive a "box truck" from Oregon to St. Paul for Mr. Lee. On February 17, 2018, SOI 1 recanted

 the statement about driving the "box truck" and said they had driven the white pickup (that they

 were stopped in). SOI 1 said that he and the female with him had made several (similar) trips,

 and that they drove for Lee because they were homeless and needed the money.

         28.    SOI 1 spoke again with law enforcement on February 28, 2018. · Present was St.

 Croix County Sheriffs Office Deputy Michael O'Keefe, from Wisconsin. Deputy O'Keefe was


  Page 9 - Affidavit of Sean Cummings ·                          USAO Version Rev. April 2017
             Case 6:18-mc-00912      Document 3      Filed 10/03/18     Page 11 of 59




 investigating Pheng Lee and others for distributing marijuana in Wisconsin.

        29.      SOI 1 said that: He went to Oregon to get "medical" (marijuana) and was

 eventually introduced to Pheng Lee. Lee offered to pay for SOI 1's doctor appointment to get

. his medical marijuana card and in tum, SOI 1 would list Lee as his medical marijuana grower.

 Lee told SOI 1 that ifhe did this, Lee would provide him with three pounds of marijuana from

 each harvest (two harvests per year).

        30.      Lee told SOI 1 he owns two farms in Oregon, two farms in Wisconsin and a

 property in Minnesota. SOI 1 had been to one of Pheng's properties where he grows marijuana

 (it is not specified which one). SOI 1 said one of Lee's Oregon properties is in "Azealea"

 (Azalea) and that the .other one was in Wolf Creek or "Grantsburg" (there is no "Grantsburg",

 Oregon, the reference may have been to Grants Pass or Roseburg).

        31.      Around November 2017, SOI 1 and his female associate met with Lee in

 Canyonville, Oregon. During this meeting, Lee gave them one pound of marijuana and the two

 agreed to transport marijuana to Lee's ranch in Minnesota for $5,000. Shortly after, Lee gave

 SOI 1 the white Chevrolet pickup that he ultimately was arrested in. SOI 1 argued with Lee

 regarding the route to be taken during the transport and Lee told SOI 1 he had been doing this for

 15 years.

        32.      During the trip (transporting marijuana) in January of 2018, Lee provided them

 with methamphetamine and pipes after he told Lee they needed to stop and rest (from driving). ·

 Lee paid him and the female $5,000 cash_in St. Paul (Minnesota) for transporting the marijuana.

 Lee and one of Lee's brothers followed them during the transport in a separate vehicle. Lee

 provided him with two to three grams ofmethamphetamine the next day (after delivering the


  Page 10 - Affidavit of Sean Cummings                          USAO Version Rev. April 2017
          Case 6:18-mc-00912       Document 3      Filed 10/03/18     Page 12 of 59




marijuana).

         33.   For the second trip (after which they were arrested while returning) SOI 1

demanded $10,000 from Lee for thy transport.     Lee gave him an "8-ball" (about 3.5 grams) of

methamphetamine, a pipe and $1,500 cash for the second trip. Lee delivered the white

Chevrolet pickup loaded with marijuana to him at a residence in Riddle (Douglas County),

Oregon. Lee again followed him during this trip. SOI 1 and the female delivered the

marijuana to Lee's ranch "past St. Paul," and received additional payments of $8,000 and $500.

SOI 1 described and drew a sketch of Lee's property on paper, and Deputy O'Keefe stated the

description and drawing was consistent with the property at 2459 20th Ave (where they served

the first search warrant described below and recovered approximately 35 pounds of marijuana).

         34.   Law enforcement obtained records and information relating to the travel of Lee,

SOI 1 and his female associate, including records from SOI 1's phone, hotel records, and talking

with hotel staff. This information corroborated SOI 1 's statement that Pheng Lee rented a hotel

room for him and his female associate on the trip to/from delivering marijuana. Records

showed that Pheng Lee, SOI 1 and his female associate all stayed overnight at America's Best

Value Inn (Royal Inn) located at 521 E Front St, Battle Mountain, Nevada, on February 8, 2018.

Lee booked two rooms through 'Booking.com using a Visa card, and he checked in and provided .

his Oregon driver license. Lee provided a home address of 199 Brady Hill Lane, Wolf Creek,

OR 97407 (199 Brady Hill Lane is in Azalea Oregon, and 795 Frontage Road is in Wolf Creek

Oregon). Lee provided Booking.com the address of 795 N Frontage Rd, Wolf Creek, OR

97497.

         35.   The search of SOI 1 's cell phone revealed text messages with a contact saved as


 Page 11 - Affidavit of Sean Cummings                          USAO Version Rev. April 2017
           Case 6:18-mc-00912        Document 3      Filed 10/03/18     Page 13 of 59




"Pheng," including messages that appear to be from SOI 1 driving on the trip from Oregon to

Wisconsin, after which he was arrested. One message from Pheng to SOI 1, dated February 9,

2018, was "Yes I stay behind you so no one see your plate. Your job is drive straight and stay on

speed".

          36.    The message below was sent by SOI 1 to another person:

"We have no choice for driving this truck we're in the middle of nowhere and there's 400

pounds of weed in the back where we going to do jus break off in split. He informed us he's

taking us out to his private farm so if you don't hear from us well probably cuz we're dead. We
                                                                                        '
were supposed to drop the truck off in the city and now he's got us going up into who knows

where do his."

          37.    SOI 1 has a very lengthy criminal history, with numerous convictions in multiple

states and going back to at least 1990. His criminal history is difficult to determine given its

length, the presence of probation/parole violations and periods of incarceration, and the way

different statesreport offenses, but it appears that his convictions include: delivery of

methamphetamine, assault with intent to cause serious injury, multiple counts of petty theft,

burglary in tlie second degree, felony transport of a controlled substance, narcotic addiction,

driving under the influence of intoxicants, multiple felony and misdemeanor counts of

possession of a controlled substance and related drug offenses, felony forgery, escape by one

charged/convicted of a misdemeanor, felony possession with intent to deliver, destruction of

evidence, possession of drug paraphernalia, and numerous arrests for other offense which include

failure to appear and c;;rimes of violence.




 Page 12 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
          Case 6:18-mc-00912             Document 3   Filed 10/03/18     Page 14 of 59




         38.    I spoke with the person who prosecuted SOI 1 in North Dakota, and was told that

SOI 1 received consideration for his cooperation, that his charge was reduced from a B to a C

felony, and that instead of a mandatory minimum sentence of four years in prison he received a

sentence of 18 months' probation and 34 days of county jail time.

                        Wisconsin Investigation of Marijuana Distribution:

         39.    Wisconsin Deputy O'Keefe told me that as a result of the North Dakota traffic

stop of SOI 1, he applied for and was granted a search warrant for a property located at 2459 20 th

Ave in Eau Galle Township, St. Croix County, Wisconsin. Per land tax records from 2017, this

property is owned by Pheng Lee and Chou Chang. The following are some of the items found

during the search warrant:

                o   35 vacuum sealed packages of marijuana (field test positive for THC). The

                    approximate gross weight of the packages was 37. 8 pounds (approximate one

                    pound packages).

                o   25 8 empty vacuum sealed bags that had been cut open. 123 of these bags had

                    hand written labels that were consistent with different strains of marijuana.

                o   A 9mm handgun that returned as stolen via the National Crime Information

                    Center (NCIC).
                                     I



         40.    Information obtained during the search warrant at 2459 20th ~.ve led investigators

to conduct a "knock and talk," and ultimately a search warrant, at 2332 10th Ave, Eau Galle

Township, St. Croix County, Wisconsin, which is owned by Maita Lee, who according to a law

enforcement database is a relative of Pheng Lee. These two properties are less than one mile

apart.    Located at the residence of 2332 10th Ave were 224 individual bags of marijuana with a


 Page 13 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3     Filed 10/03/18     Page 15 of 59




gross weight of approximately 250 pounds, and one or more of which field tested positive for

THC. A Hi-point 9mm assault rifle listed as stolen in NCIC was also located. ·

       41.     Law enforceme~t contacted and interviewed an adult male at the residence, Tom

Lee, DOB XX-XX-1992. Tom Lee told law enforcement that Pheng Lee is his uncle, that the

marijuana at the residence belonged to his uncle, and that Tom Lee sells marijuana for his uncle

at a price of $900 per pound for people who buy "lots" (of marijuana). Tom Lee said that a

friend of his un_cle would come to the residence to pick up money from the marijuana sales.

Tom Lee identified a photograph of Pheng Lee as his uncle, and said that he had been told by his

uncle to go to the residence around February 10 or 11, 2018.    There were messages in Tom

Lee's phone with a person with a Facebook profile of "Pheng Moua," and the messages were

consistent with Tom Lee supplying Pheng Moua marijuana, not distributing it for him. I spoke

with Deputy O'Keefe in Wisconsin, and he said that Pheng Moua is a younger male, and a

different person than Pheng Lee.

       42.     A review of Tom Lee's criminal history shows a September 7, 2018 felony

conviction in St. Croix County, Wisconsin, for "Possess w/ Intent-THC (> 10,000g)."     I am

unaware if Tom Lee received any consideration for the information he provided, which he

provided prior to being arrested.




                                       Current Activity


 Page 14 - Affidavit of Sean Cummings                          USAO Version Rev. April 2017
         Case 6:18-mc-00912        Document 3       Filed 10/03/18     Page 16 of 59




                                   Dixonville Road Property

Marijuana on Property

       43.     On September 18, 2018, I participated in a flight in Douglas County; Oregon.

The purpose of this flight was to obtain aerial photographs of the marijuana plants on the

properties related to this investigation. While flying over 17116, 17138 and 17142 Dixonville

Road, I observed and photographed three plots of marijuana very similar to the grow

configuration observed in 2017. I later counted the plants in the photograph and counted

approximately 155 marijuana plants. I could also see a large greenhouse on the property that

contained marijuana plants but was unable to count the plants inside the greenhouse.    Later,

DINT detectives photographed the plants while standing on a neighboring property. I reviewed

the photographs andidentified the plants as marijuana.

       44.     Special Deputy Baldwin has reviewed photographs of the plants from the

Dixonville property, and he also identified them as marijuana.




Page 15 - Affidavit of Sean Cummings                             USAO Version Rev. April 2017
          Case 6:18-mc-00912        Document 3       Filed 10/03/18     Page 17 of 59




                  (17116, 17138 and 17142 Dixonville Road, Roseburg, Oregon)

        45.     Additionally, in September 2018, I spoke with a person, by an seller carried

 contract, is selling the Dixonville property to the owner (who is then renting it to Chou Chang).

 This person went to the Dixonville property to inspect it in August of 2018, and took

 photographs/video of marijuana plants on the property, which I observed. This person also

 reported seeing an unknown number of marijuana plants in the barn, but did not enter the barn.

 Chou Chang is Associated with the Dixonville Property

        46.     As discussed above, on February 8, 2018 the owner of the Dixonville property

. confirmed that Chou Chang rents the property, and Chang had a document in his car he was

  Page 16 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017
          Case 6:18-mc-00912        Document 3      Filed 10/03/18     Page 18 of 59




 driving listing the 17138 Dixonville Road, Roseburg, OR 97470-9311 address when he was

 stopped in Minnesota on November 23, 2017. On September 28, 2018, a representative of the

 Oregon Medical Marijuana Program (OMMP) &aid that 17116 Dixonville Road was a listed

grow site for Chou Chang.

        47.     On August 10, 2018, while conducting surveillance of 17138 Dixonville Road, I

observed a vehicle traveling along the driveway of the property. The vehicle stopped at the end

of the driveway near the intersection ofDixonville Road, and I observed who! believe to be

Chou Chang exit the vehicle from the right front seat. Chang walked over to the mail box near

the driveway, then got back into the vehicle and it proceeded north on Dixonville Road. A

Minnesota license plate was affixed to the vehicle Chang was riding in. During this

surveillance, I observed three addresses affixed to a fence post near the driveway I observed

Chang on: 17116, 17138 and 17142. A surveillance camera also records vehicle traffic to and·

from the property.

OMMP Information

        48.    Throughout this investigation I have frequently inquired with OMMP

representatives about the number of OMMP cards assigned to the suspect grow sites. · I know

from experience that OMMP usually has a delay or "backlog" in uploading information into their

database, and so over the course of several calls the information OMMP provided changed,

· presumably as patients are added or removed. The listed plant count is based on the . most recent
                                             .




information, including from a call more recent than the one listed below but the information

stayed the same. The most current information is as follows (each card allows for six: mature

marijuana piants):


 Page 17 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017 ·
        Case 6:18-mc-00912             Document 3     Filed 10/03/18      Page 19 of 59




   •   17116 Dixonville Road, Roseburg, Oregon:

             o   On 09/19/18 I was advised by OMMP that this address was a grow site for eight

                 cards (48 plants).

             o   On 09/21/18 I was advised by OMMP that this address was a grow site for rtine

                 cards*.

             o   On 09/25/18 I was advised by OMMP that this address was a grow site for 11

                 cards*. I spoke further with members from the OMMP regarding the number of

                 plants allowed on the property under state law, and was advised 17116 Dixonville

                 Road was not a "grandfathered" grow site, so that the maximum number of

                 marijuana plants is 48. OMMP representatives informed me they do not limit the

                 amount of cards rssued to a particular grow site, but that the grow site is limited

                 by the maximum number of plants (48).

   •   17138 Dixonville Road, Roseburg, Oregon:

             o   On 09/19/18, 09/21/18 and 09/25/18 I was advised by OMMP that this address

                 was a grow site for six cards (36 plants).

   •   17142 Dixonville Road, Roseburg, Oregon:

             o   On 09/19/18 and 09/21/18 I was advised by OMMP that this address was a grow

                 site for six cards (36 plants).

             o   On 09/25/18 I was advised by OMMP that this address was a grow site for seven

                 cards (42 plants).


Assessor's Office Information

       49.       I have spoken with representatives from the Douglas County, Oregon, Tax

 Page 18 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
                  Case 6:18-mc-00912                                   Document 3                      Filed 10/03/18                  Page 20 of 59




         Assessor's Office, obtained information from their website, and spoken with a former law

         enforcement officer who previously resided at the property. I learned that the Dixonville Road

         property consists of five tax lots and three addresses (17116, 17138 and 17142 Dixonville Road)

         totaling 489.64 acres ofland. There are two residences on the property, with the addresses of

         17138 and 17142 Dixonville Road. The 17116 address was assigned to 109.9 acres of the

         property after a parcel partition in 1998, and there is no residence at this address. I have also

         spoken to a member of the family who sold the property to the current owners under a 10-year

         owner-carry contract, and have spoken to the current owners as well.

                                                                                                              •   .....,.r,523
                                                                                                                                                                    n          ,..

                                                                                                                                                                    .,.         2S
                                                                                                                                                       I     ~
                                                                                                                                                       : '<".J'
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                   YrP~t


                                                     +                                                                                                 I
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       I      ()·




                          PO"l. PAACO.. 1

a.   3
                                                                                                                        I

                                                                                                                  12+00
                                                 .
                                                 )
                                                     ~
                  ---------------. ] _______ . _______ _                                   ------------------,-~,-
                                                                                               C

                                                                                                              ' ,,
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I

                                                                                                                       ~'
                                                                                                                                   ----
                                     ----        'i                                                                     I
                                                                                                                        :
                                                                                                                                 '-,
                                                                                                                                   ' ':::..I,~-'
                                                                                                                         I
                                                                                                                         I
                                                                   '                                                     I
                                                                       '                                                 I
                                                                                                                         I
                                                                           '                                             I




                     ......
                     ""                                   201
                                                          •-""
                                                                                         , ,_
                         POR. PAAC£L 2                                                     I       -
                                                                                           I
                                                                                           I

                                                                I 7vr.tiu'1IJ\\le' ,& 1i
                                                            l)f,._ur-                     :

                         +                  27
                                                     26
                                                                               '1;-\0·    :
                                                                                          I
                                                                                          I
                                                                                          I                                  '
                                                                                                                  - - - l ~~•oo


                                                     35                                                                                                                   ]S




         (Dixonville Road properties map)


          Page 19 - Affidavit of Sean Cummings                                                                       USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3       Filed 10/03/18   Page 21 of 59




                             199 Brady Hill Lane, Azalea, Oregon

Marijuana on Property

       50.     While flying over 199 Brady Hill Lane, I observed and photographed one plot of

large marijuana plants. I later counted the plants in the photograph and observed approximately

48 marijuana plants. I also observed and photographed a large marijuana grow on the

property of 301 Brady Hill Lane. I later counted the plants in the photograph and observed

approximately 51 marijuana plants. Utilizing Google Earth and the aerial photographs, I

.estimated the two grows (199 and 301 Brady Hill Lane) are less than 100 yards apart. Both

properties are visible in the photograph below, and 199 Brady Hill, with the square shaped grow

site is the property located on the lower part of the photograph:

       51.     Special Deputy Baldwin has reviewed photographs of the plants from the 199 and

301 Brady Hill Lane property, and he also identified them as marijuana.




 Page 20 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017
         Case 6:18-mc-00912       Document 3      Filed 10/03/18     Page 22 of 59




                        (199 and 301 Brady Hill Road, Azalea, Oregon)

Pheng Lee is Associated with the 199 Brady Hill Property

       52.    199 Brady Hill Lane, Azalea, Oregon, is one of the addresses Pheng Lee lists with

Oregon DMV. The owner of 199 Brady Hill Lane also owns 301 Brady Hill Lane. On

September 28, 2018, a representative of OMMP said that Pheng Lee lists 199 Brady Hill road as

his grow site. During surveillance of the residence of 199 Brady Hill on September 25 , 2018,

law enforcement officers saw a maroon Subaru Baja with Oregon license 686KLM at the

property. The Baja is registered to Pheng Lee and Miavang Xiong, who I believe to be Pheng



 Page 21 - Affidavit of Sean Cummings                         USAO Version Rev. April 2017
         Case 6:18-mc-00912            Document 3     Filed 10/03/18    Page 23 of 59




Lee's wife.

       53.        On September 25, 2018, I drove past the residence of 199 Brady Hill Lane, and in

the driveway I observed and photographedamaroon Subaru Baja and a silver sedan. I believe

the Subaru Baja to be the same one described above, which has been observed driving past the

Brady Hill property towards the Eakin Road properties, and I believe the silver Hyundai to be the

same vehicle previously observed at 1_810 Eakin Road.

OMMP Information

       54.        The most current information is as follows (each card allows for six mature

marijuana plants):

   •   199 Brady Hill Lane, Azalea, Oregon:

              o   On 09/19/18, I was advised by OMMP this address was a grow site for seven

                  cards (42 plants).

              o    On 09/21/18, I was advised by OMMP this address was a grow site for eight

                  cards (48 plants).

              o - On 09/25/18, I was advised by OMMP that this address was a grow site for seven

                  cards (42 plants).

              o   On 10/03/18, I was advised by OMMP that this address was a grow site for" seven

                  cards (42 plants).


Assessor's Office Information

       55.        Utilizing information from the Douglas County, Oregon, Tax Assessor's website

and Douglas County Cartography map, I learned that the 14.5 ·acre property of 199 Brady Hill

Lane in Azalea, and the neighboring 14.4 acre property of 301 Brady Hill Lane, are owned by

 Page 22 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
         Case 6:18-mc-00912        Document 3      Filed 10/03/18      Page 24 of 59




the same owners. I believe the owners reside at 301 Brady Hill Lane.

                                    Eakin Road Properties

       56. Below is a recent photograph of 1810 and 1860 Eakin Road.      1810 Eakin Road is

the property and residence to the lower left of the photograph, and 1860 Eakin Road is the

property towards the upper part of the photograph with marijuana plants _growing in rows.




 Page 23 - Affidavit of Sean Cummings                         USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3       Filed 10/03/18    Page 25 of 59




Marijuana on Property

       57. While flying over Eakin Road, I did not observe any marijuana pl~nts at the property

associated with 1810 Eakin Road. On the property located at 1860 Eakin Road I observed and

photographed a large marijuana grow. I later counted the plants on the photograph and counted

approximately 81 marijuana plants. Also at 1860 Eakin Road, there is a partially open

greenhouse that contains what appears to be at least one additional marijuana plant, but the

contents of the greenhouse are only partially visible.

       58.     Special Deputy Baldwin has reviewed photographs of the plants from the 1860

Eakin Road property, and he also identified them as marijuana.

Utilizing Google Earth, the Douglas County Tax Assessor's website, the map from Douglas

County Cartography and the aerial photographs I took on September 18, 2018, it is clear the

marijuana plants are located on the property of 1860 Eakin Road.




 Page 24 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
       Case 6:18-mc-00912     Document 3     Filed 10/03/18   Page 26 of 59




                          (1860 Eakin Road, Azalea, Oregon)




Page 25 - Affidavit of Sean Cummings                   USAO Version Rev. April 2017
          Case 6:18-mc-00912      Document 3      Filed 10/03/18    Page 27 of 59




Pheng Lee is Associated with 1810 and 1860 Eakin Road

       1810 Eakin Road

       59.    1810 Eakin Road, Azalea, Oregon, is one of the listed addresses for Pheng Lee

with his Oregon DMV driver record. On October 2, 2018, DINT detectives drove by the

residence at 1810 Eakin Road and saw a maroon Subaru Baja with Oregon license 686KLM at

the property. The Baja is registered to Pheng Lee and Maivang Xiong, who I believe to be his

wife. Additionally, the Chevrolet pickup with Oregon license plate 760JWF,. which SOI 1 was

stopped driving in North Dakota in February 2018, was registered to Pheng Lee at 1810 Eakin

Rd, Azalea, OR 97410.

       60.    Previously, on March 7, 2018, DEA SA Sean Cummings and I drove down Eakin

Road, and parked at the residence 1810 Eakin Road we saw two vehicles. One vehicle was a

black Chevrolet pickup bearing Oregon license 770JAS, registered to Sheng Lee _(DOB XX-XX-

1966) at the address of 17138 Dixonville Road, Roseburg, Oregon 97470. The other vehicle

was a silver Hyundai sedan bearing Oregon license 437JLN, registered to a female in Salem,

Oregon.

       61.    I checked the vehicles again on September 24, 2018, and the registered owner of

the Chevrolet pickup bearing Oregon license 770JAS is now listed as Pheng Lee at the address of

1810 Eakin Road, Azalea, OR 97410. The registered owners of the Hyundai are now listed as

Pheng Lee and Maivang Xiong, DOB XX-:XX-1972, at the address of 1810 Eakin Road, Azalea,

OR97410.




 Page 26 - Affidavit of Sean Cummings                        USAO Version Rev. April 2017
         Case 6:18-mc-00912       Document 3       Filed 10/03/18     Page 28 of 59




       1860 Eakin Road

       62.    As described further below, I believe Pheng Lee, and a relative or associate of his

are connected to the property at 1860 Eakin Road, and are using it to manufacture marijuana. I

believe that Lee's car was at 1860 Eakin Road on September 18, 2018. I flew over 1860 Eakin

Road on September 18, 2018, at approximately 4:21 p.m., and took photographs.

       63.    While reviewing the photographs I took during the flight, I observed a small

maroon vehicle parked at the marijuana grow located at 1860 Eakin Road. The vehicle had the

tailgate down and green items are visible in the back. (See photograph below)




 Page 27 - Affidavit of Sean Cummings                         USAO Version Rev. April 2017
         Case 6:18-mc-00912        Document 3      Filed 10/03/18    Page 29 of 59




             (September 18, 2018 photograph of maroon vehicle at 1860 Eakin Road)

       64.     I later reviewed road surveillance camera footage from the camera on Eakin road.

The camera was installed in May 2018, and it is located to the southwest of the 1810 and 1860


 Page 28 - Affidavit of Sean Cummings                         USAO Version Rev. April 2017
           Case 6:18-mc-00912       Document 3      Filed 10/03/18     Page 30 of 59




Eakin Road properties, and I observed the following photographs taken on September 18, 2018:

•         1: 10 p.m., a maroon Subaru Baja, Oregon license 686KLM (registered to Pheng Lee)

traveling towards 1810 and 1860 Eakin Road.




(maroon Subaru on Eakin Road at 1: 10 p.m.)

•        2:03 p.m. , the same Subaru Baja traveling away from/in the opposite direction of 1810

and 1860 Eakin Road, with the tailgate down and green items in back.




    Page 29 - Affidavit of Sean Cummings                       USAO Version Rev. April 2017
           Case 6:18-mc-00912       Document 3      Filed 10/03/18     Page 31 of 59




•        4:02 p.m., the Subaru Baja traveling towards 1810 and 1860 Eakin Road.

•        6:38 p.m., the Subaru Baja traveling away from/in the opposite direction of 1810 and

1860 Eakin Road.

         Tou Pao Khang and 1860 Eakin Road

         65.    On March 7, 2018, DEA SA Sean Cummings and I drove past 1860 Eakin Road,

Azalea, Oregon, and parked on the driveway of 1860 Eakin Road was a Toyota Tundra pickup

bearing Minnesota license 900WGB, which was registered to Tou Pao Khang and Nhia Doua

Khang at the address of 2723 Girrard Ave     , Minneapolis, Minnesota 55411. I checked the

vehicle again on September 24, 2018, and the Toyota with the Minnesota plate was now

registered only to Tou Pao Khang, During a February 2018 conversation I had with the owner

of the Dixonville Road property that Chou Chang rents, he told me about Chou Chang' s brother,


    Page 30 - Affidavit of Sean Cummings                       USAO Version Rev. April 2017
           Case 6:18-mc-00912           Document 3     Filed 10/03/18    Page 32 of 59




 who he referred to and spelled his name as "Tou." The owner told me that Tou was looking for

 a property to rent.

         66.      A public records search for Tou Pao Khang shows a September 3, 2017 listing of

the address of 17138 Dixonville Rd, Roseburg, Oregon, and it appears to be a listing from a

 credit bureau.        I believe that Tou Pao Khang is associated with Pheng Lee and Chau Chang.

         67.      Further, in addition to the close proximity between 1860 Eakin Road, 1810 Eakin

Road and 199 Brady Hill Lane (both Eakin Road properties are within a mile of 199 Brady Hill

Lane), the structure around many of the marijuana plants at 1860 Eakin Road and 199 Brady Hill

Lane appear similar, although the size of the plants is different and 199 Brady Hill is more neatly

laid out. Photographs are below.




 (199 Brady Hill Lane)                                          (1860 Eakin Road)

         68.      Finally, on September 27, 2018, I spoke with DINT Special Deputy Williamson.

 Special Deputy Williamson told me he has reviewed the camera footage from both the Eakin

Road and Dixonville Road cameras, and he said that least five different vehicles are seen on both

Eakin Road and Dixonville Road (the same vehicles appear at both locations).




  Page 31 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
         Case 6:18-mc-00912           Document 3      Filed 10/03/18    Page 33 of 59




OMMP Information

        69.       The most current information is as follows (each card allows for six mature

marijuana plants):

    •   1810 Eakin Road, Azalea, Oregon:

              o   Per OMMP this address is not currently a grow site (as of 10/03/18).

    •    1860 Eakin Road, Azalea, Oregon:

              o   Per OMMP this address is not in their database (as of 10/03/18).


Assessor's Office Information

        70.       Utilizing information from the Douglas County, Oregon, Tax Assessor's website,

I learned that the property of 1810 Eakin Road in Azalea is owned by a trust and consists of 10

acres; that the property of 1830 Eakin Road in Azalea is owned by a separate trust and consists

of 36.46 acres; and, that the property of 1860 Eakin Road in Azalea is owned by a well-known

marijuana grower and consists of 10 acres.

        71.       I obtained a map (below) from the Douglas County Cartography Office showing

the property lines on Eakin Road. The map indicates the properties of 1810 and 1860 Eakin

Road border each other, and to the north is 986 Creek Road in Azalea, and to the south the two

properties border Weyerhaeuser (a private timber company) land. The driveway to 1860 Eakin

Road is marked with a sign for 1830 Eakin Road; however, based upon aerial images from

Google Earth, it is my belief there is an easement/driveway through the property of 1860 Eakin

Road to access the property of 1830 Eakin Road, and I believe this is why the driveway to access

. 1860 Eakin Road is marked as 1830. The property of 1830 Eakin Road is ~orth of 986 Creek

Road and does not share a border at all with 1810 or 1860 Eakin Road. I do not believe 1830

 Page 32 - Affidavit of Sean Cummings                            USAO Version Rev. April 2017
                    Case 6:18-mc-00912                                Document 3       Filed 10/03/18   Page 34 of 59




Eakin Road is involved with the marijuana operation under investigation, and it is clearly a

separate property from 1860 Eakin Road, notwithstanding the sign on the driveway of 1860

Eakin Road.




                                                                -
                                                   77-04

. --::::=----:,, i~
.,           ''I'
              ;\
               11

- -----~ -====-- -- __ :.
                    \I                             -
                    ! : 14100
                    : :      1<1.40.ic...,     ,
                    , ,~                ::,0           ..Oi
                ~
                At I
                        :1                   1;,.._    '-'l L
                                                        ll
                - , t          SEE KlS-7'
                    I I
                    I I
                    '




                                                                               +...,        14




                                                                Anonymous Tip Regarding Pheng Lee

             72.                     On October 2, 2018, I received a written tip that was sent to Minnesota law

enforcement. The tip is dated September 29, 2018. While the scope of the claims in the tip are

sweeping, unverifiable, and likely overstated, the tip identifies Cheu Pheng Lee as being



     Page 33 - Affidavit of Sean Cummings                                                        USAO Version Rev. April 2017
         Case 6:18-mc-00912          Document 3       Filed 10/03/18      Page 35 of 59




responsible for having marijuana plots in Siskiyou California, and for shipping marijuana from

California to Minnesota for sale, and involving Hmong individuals in the manufacture of the

marijuana. The complete tip is attached as Exhibit 1.

      · 73.      From talking with law enforcement, I know that Pheng Lee is a member of the

Hmong community, and that there is a property in Siskiyou California, and that Pheng Lee's

name, and the address of 199 Brady Hill Lane address, are listed with the California· property. I

.also know that marijuana is currently being grown at the California property. I have a seen an

image of a video online of Pheng Lee, and the name associated with the video is Cheu Pheng

Lee. I believe that the person referred to in the tip is the Pheng Lee that is the subject of this

investigation.

                                 State Laws Regarding Mariiuana

        74.      Douglas County, Oregon, does not allow commercial marijuana grow sites, so

marijuana being grown in accordance with state law would either be medical or recreational. It

is illegal under Oregon state law to export marijuana to another state.

I spoke with law enforcement officers in North Dakota, Wisconsin and Minnesota regarding

marijuana. I learned that in Minnesota there is medical marijuana, but it is otherwise illegal to

possess and manufacture mari}uana, and illegal to bring it into the state.    I learned that in

Wisconsin, other than: a new law regarding CBD oil and hemp, marijuana is illegal. I learned

that in North Dakota, there is no medical marijuana and that marijuana is illegal.

       75.       The manufacture, possession and distribution of marijuana is a violation of federal

law, and I know that marijuana is a Schedule I controlled substance.




 Page 34 - Affidavit of Sean Cummings                             USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3        Filed 10/03/18    Page 36 of 59




                                             Vehicles

       76.     I believe there is probable cause to search the following vehicles, and that they

will reveal evidence of the crimes under investigation:

              (1)     Oregon license 686KLM, a 2005 maroon Subaru Baja registered to Pheng

              Lee and Maivang Xiong. This vehicle has been observed at 1810 and 1860 Eakin

              Road and 199 Brady Hill Lane;

              (2)      Oregon license 437JLN, a 2004 silver Hyundai XG Sedan registered to

              Pheng Lee and Maivang Xiong. This vehicle has been seen at 1810 Eakin road

              and 199 Brady Hill Lane;

              (3)     Oregon license 770JAS, a 2001 black Chevrolet Silverado pickup

              registered to Pheng Lee. This vehicle has been seen at 1810 Eakin Road and 199

              Brady Hill Lane;

              (4)      Minnesota license 707WCB, a 2011 silver Ford.Fl50 pickup registered to

              Maita Lee whom is listed as a relative of Pheng Lee's per Wisconsin reports. I

              have observed Chou Chang in this vehicle and it has also been observed on both

              Eakin Road and Dixonvilie Road cameras. I have also seen this vehicle at 199

              Brady Hill Lane;

              (5)     Minnesota license 900WGB, a 2002 silver Toyota Tundra pickup

              registered to Tou Pao Khang whom I believe to be Chou Chang's relative. I have

              seen this vehicle at 1860 Eakin Road.

       77.     Based on the above information, and other information known to me through this

investigation, I believe that Pheng Lee, Chou Chang and others are involved in the manufacture


 Page 35 -Affidavit of Sean Cummings                            USAO Version Rev. April 2017
          Case 6:18-mc-00912            Document 3     Filed 10/03/18      Page 37 of 59




of marijuana in Oregon and in the transport of marijuana to other states f9r distribution. I

believe that Lee and Cheng, and other coconspirators, have been and continue to be involved in

the illegal manufacture, possession with intent to distribute, and distribution of marijuana, and

that the search of the properties listed below will reveal evidence of both the ongoing conspiracy,

including its scope and members, as well as historical evidence of the conspiracy and of the

manufacture and distribution of marijuana. According to SOI 1, Pheng Lee told him that he had

been doing this for 15 years (referring to transporting marijuana), although the earliest known

activity I am presently aware of in Douglas County is Chou Chang's 2017 marijuana grow in

Dixonville.

       · 78.   I am also aware that Pheng Lee used a digital device to communicate with SOI 1

regarding transporting marijuana, and that he presumably used a digital device to make a

reservation for a hotel through Booking.com. I know that people involved in the manufacture

and distribution of marijuana routinely use digital devices to communicate with coconspirators

regarding criminal activity by email, phone calls, video calls, chats or texts, and that Pheng Lee,       I
                                                                                                          I
                                                                                                          i
Chou Cheng, and other individuals involved with them would also_ use digital devices to map               I
                                                                                                          !
routes, reserve hotels and obtain directions when traveling, to research and/or order items online,

to pay bills for cars, utilities, insurance, credit cards, phone plans, for online banking, to research

growing marijuana and properties for growing marijuana. Therefore, I believe that the search of

digital devices of the individuals at the properties below would reveal evidence related to the

criminal activity being investigated.

        79.    Accordingly, I am respectfully requesting that warrants be granted to search the

property, any residence, trailers, motor homes, vehicles, greenhouses, structures, outbuildings


 Page 36 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
               Case 6:18-mc-00912        Document 3      Filed 10/03/18     Page 38 of 59




 and vehicles, other than vehicles associated with indi:viduals who appear to be temporary visitors

 uninvolved with criminal activity-such as a delivery person or utility employee-at the properties

· below:

           •     1810 Eakin Road, Azalea, Oregon, 97410.

           •     1860 Eakin Road, Azalea, Oregon, 97410.

           •     199 Brady Hill Lane, Azalea, Oregon, 97410.

           •     17116, 17138 and 17142 Dixonville Road, Roseburg, Oregon, 97470.

           80.      I further seek authorization to search the persons of Pheng Lee and Chou Chang,

 and the following vehicles:

           •     Oregon license 686KLM, a 2005 maroon Subaru Baja registered to Pheng Lee and

                 Maivang Xiong;

           •     Oregon license 437JLN, a 2004 silver Hyundai XG Sedan registered to Pheng Lee

                 and Maivang Xiong;

           •     Oregon license 770JAS, a 2001 black Chevrolet Silverado pickup registered to Pheng

                 Lee;

           •     Minnesota license 707WCB, a 2011 silver Ford F150 pickup registered to Maita Lee,

                 who is listed as a relative of Pheng Lee per Wisconsin reports;

       ·•        Minnesota license 900WGB, a 2002 silver Toyota Tundra pickup registered to Tou

                 Pao Khang, who I believe to be Chou Chang's relative;



           81.      I am not seeking authorization to search 301 Brady Hill Lane as part of this

 warrant, however, so the Court is aware, base.d on the common factors and proximity between

  Page 37 - Affidavit of Sean Cummings                               USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3       Filed 10/03/18      Page 39 of 59




the marijuana grows at 199 and 301 Brady Hill, and because 301 Brady Hill is not in compliance

with state law regarding marijuana, I am separately seeking a state warrant in Douglas County

for 301 Brady Hill, and if granted, I intend to execute it at the s3:me time as the other warrants

should they be granted.

This concludes the summary written by Det. Wells.

       83.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the Premises, in whatever form they are found. One

form in which the records will likely be found is' data stored on a computer's hard drive, on other

storage media, or other digital devices, including cell phones (hereinafter collectively referred to

as digital devices). Thus, the warrant applied for would authorize the seizure of electronic

storage media or the copying of electronically stored information, all under Rule 41 (e)(2)(B).

       84.     There is probable cause to believe, and I do believe, that records will be stored on

a digital device because, based on my knowledge, training, and experience, I know that based on

information above that subjects involved in this investigation utilize text messages and cellular

telephone devices to communicate with each other and the analysis of this data will assist in

proving certain overt acts in the conspiracy to distribute marijuana.

               a.      Computer files or remnants of such files can be recovered months or even

years after they have been downloaded onto a digital device, deleted, or viewed via the Internet.

Electronic files downloqded to a digital device can be stored for years at little or no cost. Even

when files have been deleted, they can be recovered months or years later using forensic tools.

When a person "deletes" a file on a digital device, the data contained in the file does not actually

disappear; rather, that data remains on the digital device until it is overwritten by new data.


 Page 38 - Affidavit of Sean Cummings                             USAO Version Rev. April 2017
          Case 6:18-mc-00912          Document 3       Filed 10/03/18      Page 40 of 59




Therefore, deleted files or remnants of deleted files, may reside in free space or slack space-

that is, in space on the digital device that is riot currently being used by an active file-.for long

periods of time before they are overwritten. In addition, a digital device's operating system may

also keep a record of deleted data in a "swap" or "recovery'' file.

               b.      Wholly apart from user-generated files, digital devices-in particular,

internal hard drives~ontain electronic evidence of how a digital device has been used, what it

has been used for, and who has used it. To give a few examples, this forensic evidence can take

the form of operating system configurations, artifacts from operating system or application

operation, file system data structures, and virtual memory "swap" or paging files. Digital device

users typically do not erase or delete this evidence, because special software is typically required

for that task. However, it is technically possible to delete this information.

               c.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

               d.      Based on actual inspection of other evidence related to this investigation,

I am aware that digital devices were used to generate, store, and print documents used in the

drug trafficking scheme. Thus, there is reason to believe that there is a digital device currently

located on the Premises.

       85.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant

but also for forensic electronic evidence that establishes how digital devices were used, the

purpose of their use, who used them, and when. ·There is probable cause to believe that this

forensic electronic evidence will be on any digital device in the Premises, because, based on my


 Page 39 - Affidavit of Sean Cummings                              USAO Version Rev._ April 2017
          Case 6:18-mc-00912          Document 3       Filed 10/03/18      Page 41 of 59




knowledge, training, and experience, I know:

               a.      Data on the digital device can provide evidence of a file that was once on

the digital device but has since been deleted or edited, or of a deleted portion of a file for .

example text messages from cellular telephones may be ·obtained even after they are deleted this

may prove valuable in the investigation. Virtual memory paging systems can leave traces of

information on the storage medium that show what tasks and processes were recently active.

Web browsers, email programs, and chat programs store configuration information on the digital

device that can reveal information such as online nicknames and passwords. Operating systems

can record additional information, such as the attachment of peripherals, the attachment of USB

flash storage devices or other external storage media, and the times the digital device was in use.

Computer file systems can record information about the dates files were created and the

sequence in which they were created.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled it. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, email, email address books, "chat," instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time. Further, forensic evidence on a digital device

can show how and when it was accessed or used. Such "timeline" informi:ltion allows the

forensic analyst and investigators to understand the chronological context of access to the digital

device, its use, and events relating to the offense under investigation. This "timeline"


 Page 40 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
          Case 6:18-mc-00912         Document 3        Filed 10/03/18    Page 42 of 59




information may tend to either inculpate or exculpate the user of the digital device. Last,

forensic evidence on a digital device may provide relevant insight into the user's state of mind as

it relates to the offense under investigation. For example, information on a digital device may

indicate the user's motive and intent to commit a crime (e.g., relevant web searches occurring

before a crime indicating a plan to commit the same), consciousness of guilt (e.g., running a

"wiping program" to destroy evidence on the digital device or password protecting or encrypting

such evidence in an effort to conceal it from law enforcement), or knowledge that certain

information is stored on a digital device (e.g., logs indicating that the incriminating information

. was accessed with a particular program).

                c.     A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how digital

devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a digital device is evidence may depend

on other information stored on the digital device and the application of knowledge about how a

digital device behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is


 Page 41 -Affidavit of Sean Cummings                              USAO Version Rev. April 2017
            Case 6:18-mc-00912        Document 3       Filed 10/03/18     Page 43 of 59




not present on a digital device. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user's

intent.

          86.   In most cases, a thorough search of the Premises for information that might be

stored on a digital device often requires the seizure of the device and a later, off-site review

consistent with the warrant. In lieu of removing a digital device from the Premises, it is

sometimes possible to image or copy it. Generally speaking, imaging is the taking of a

complete electronic picture of the digital device's data, including all hidden sectors and deleted

files. Either seizure or imaging is often necessary to ensure the accuracy and completeness of

data recorded on the digital device and to prevent the loss of the data either from accidental or

intentional destruction. This is true because:

                a.     As noted above, not all evidence takes the form of documents and files

that can be easily viewed on site. Analyzing evidence of how a digital device has been used,

what 1t has been used for, and who has used it requires considerable time, and taking that much ·

time on premises could be unreasonable. As explained above, because the warrant calls for

forensic electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

examine digital devices to obtain evidence. Digital devices can store a large volume of

information. Reviewing that information for things described in the warrant can take weeks or

months, depending on the volume of data stored, and would be impractical and invasive to

attempt on-site.

                b.     Records sought under this warrant could be stored in a variety of formats

that may require off-site reviewing with special~zed forensic tools. Similarly, digital devices


 Page 42 - Affidavit of Sean Cummings                             USAO Version Rev. April 2017
         Case 6:18-mc-00912         Document 3       Filed 10/03/18     Page 44 of 59




can be configured in several different ways, featuring a variety of different operating systems,

application software, and configurations. _Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of hardware and software

available makes it difficult to know before a search what tools or knowledge will be required to

analyze the system and its data on the Premises. However, taking the digital device off-site and

reviewing it in a controlled environment will allow its examination with the proper tools and

knowledge.

       87.     Because several people may share the Premises as a residence, it is possible that

the Premises will contain digital devices that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If it is nonetheless determined that it is possible that

the things described in this wa,rrant could be found on any of those digital devices, the warrant

applied for would permit the seizure and review of those items as well.

       88.     Nature of the examination. Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant for which I apply would permit seizing, imaging, or otherwise copying

digital devices that reasonably appear to contain some or all of the evidence described in the

warrant and would authorize a later review of the device or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-

assisted scans of the entire device, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the warrant.

       89.     The initial examination of the digital device will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the _warrant. If the·

government needs additional time to conduct this review, it may seek an extension of the time


 Page 43 - Affidavit of Sean Cummings                           USAO Version Rev. April 2017
          Case 6:18-mc-00912          Document 3       Filed 10/03/18      Page 45 of 59




period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

       90.     If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the digital device do not contain any data falling within the

scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

       91.     If an examination is conducted, and the digital device does not contain any data

falling within the ambit of the warrant, the government will return the digital device to its owner

within a reasonable period of time following the search and will seal-any image of the digital

device, absent further authorization from the Court.

       92.     The governme~t may retain the digital device as evidence, fruits, contraband, or

an instrumentality of a crime or to commence forfeiture proceedings against the digital device

and/or the data contained therein.

       93.     The government will retain a forensic image of the digital device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory


 Page 44 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
          Case 6:18-mc-00912          Document 3      Filed 10/03/18     Page 46 of 59




. evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.

        94.    The government has made the following prior efforts in other judicial fora to

obtain evidence sought under the warrant: None, although as noted above by Det. Wells,.the state

is separately a search warrant on 301 Brady Hill Lane,
                                                   .   Oregon.
                                                          .


                                             Conclusion

        95.    Based on the foregoing, I have probable cause to believe, and I do believe, that

Pheng Lee and Chou Chang committed and continue to commit violations of Title 21, United

States Code, Sections 841(a)(l) and 846, manufacture, distribution, and possession with the

intent to distribute marijuana, and conspiracy and/or attempt to do the same, and that the

contraband and instrumentalities of those offenses, as described above and in Attachment B, are

presently located at the premises, on the persons and in the vehicles described above and in

Attachment A to the search warrants. I therefore request that the Court issue four search

warrants authorizing a search of the Premises described in Attachment A for the items listed in

Attachment B and the seizure and examination of any such items found, as well as a search

warrant for the persons of Pheng Lee, Chou Chang and the five vehicles listed above and set

forth in Attachment A.

        96.    Prior to being submitted to the Court, this affidavit, the accompanying

applications, and the requested search warrants were all reviewed by Assistant United States

Attorney (AUSA) Jeffery Sweet, and AUSA Sweet advised me that in his opinion the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested warrants.


 Page 45 - Affidavit of Sean Cummings                              USAO Version Rev. April 2017
          Case 6:18-mc-00912           Document 3        Filed 10/03/18    Page 47 of 59




                                         Request for Sealing

       97.       It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested search warrant, including the

application, this affidavit, the attachments, and the requested search warrant. I believe that

sealing these documents is necessary because the information to be seized is relevant to an

ongoing investigation, and any disclosure of the information at this time may endanger the life or

physical safety of an individual, cause flight from prosecution, cause destruction of or tampering

with evidence, cause intimidation of potential witnesses, or otherwise seriously jeopardize an

investigation. Premature disclosure of the contents of the application, this affidavit, the

attachments, and the requested search warrant may adversely affect the integrity of the

investigation.



                                                         Sean Cummings
                                                         Special Agent
                                                         Drug Enforcement Administration
                                                     )        I,

       Subscribed and sworn to before me this - - - - A ay 0£ ctob            201 .




 Page 46 - Affidavit of Sean Cummings                              USAO Version Rev.·April 2017
         Case 6:18-mc-00912            Document 3         Filed 10/03/18       Page 48 of 59




September 29,2018

To:     Lori Swanson, Minnesota State Attorney General

Re:     Marijuana plantation in California



Did you know that there are about 80 percent of the marijuana plantations in the State of California
owned and operated by Minnesota residents currently. These Minnesota residents particularly the
Hmong community has been shown to be more involved in such cultivation. Each year marijuana is
shipped from California to Minnesota especially in the Twin Cities and its suburbs by the tons for street
black market sale for millions of dollars in cash. Of these Minnesota owners, there are two individual
who owned the most marijuana plots in the county of Siskiyou locates in the northern California. These
two individual lead thousands of Hmong individuals and couples to grow marijuana in California and
they are Paul Vang and Cheu Pheng Lee.

Paul Vang, a Maplewood resident lives at 620 McKnight Rd Sin Maplewood Minnesota 55119. Paul Vang
owns more than 10 individual marijuana plots at 100 marijuana plants per plots that can produce about
three to four tons of marijuana each year. Paul Vang.and his wife are personally unemployment with
full government aide including medical and dental assistant but they secretly own few major business in
the Twin Cities that make millions of dollars in cash in additional to the marijuana cultivation business.
They own majority of the shareholder of Hmong Village at 1001 Johnson Pkwy in St. Paul and few Home
Health Care business in Minnesota under other individual names. These Minnesota businesses and
those Marijuana plantations are owned and operated by individual who.they hire to r·un the businesses.
Most of his marijuana he shipped from California are kept in his house and his sister's and brother in-law
at·622 McKnight Rd S across from his resident until they all sold.

Cheu Pheng Lee, a former Lao Family Community Board of Director and current Board of Trustees for
the Lao Family Foundation lo·cates at2385 Ariel St. N Maplewood Minnesota 55109. He too owns more
than 6 individual marijuana plots which can produce up to three tons of marijuana each year. He is well
known by the Minnesota Attorney General during his term as Director for Lao Family Community during
2011 to 2014 which he misses used funds of the organization. He currently hosts the Hmong New Year
at Excel Energy Center and July 4 festival at Como Park in St. Paul. The profit he received from these two
ev_ents are use directly for the marijuana cultivation business and his personal use.

Please stop these two individual from the marijuana business and the flow of marijuana into the State of
Minnesota and into the Twin Cities communities.



CC:     Maplewood Police Department, Minnesota

        St. Paul Police Department, Minnesota.

        Siskiyou County Sherriff's Police Department in Norther California




                                                                                                              Exhibit 1
                                                                                                            Page 1 of 1
       Case 6:18-mc-00912         Document 3      Filed 10/03/18     Page 49 of 59




                                    ATTACHMENT A

                            Persons and Vehicles to Be Searched

       The person of Pheng Lee, an Asian male adult with Date of Birth of              1967.

Lee has Minnesota Drivers license number                  . See the below photograph of Pheng

Lee.




                                                '.




Attachment A                                                 USAO Version Rev. July 2015
       Case 6:18-mc-00912       Document 3     Filed 10/03/18    Page 50 of 59




      The person of Chou Chang, an Asian male adult with Date of Birth of-1961 .

Chang has Minnesota drivers license number              Oregon drivers license number

A483360. See the below photograph of Chou Chang.




                                                            -=




 Attachment A                                            USAO Version Rev. July 2015
        Case 6:18-mc-00912        Document 3      Filed 10/03/18     Page 51 of 59




(1) Oregon license ~86KLM, a 2005 maroon Subaru Baja registered to Pheng Lee and Maivang

   Xiong;

(2) Oregon license 437JLN, a 2004 silver Hyundai XG Sedan registered to Pheng Lee and

   Maivang Xiong;

(3) Oregon license 770JAS, a 2001 black Chevrolet Silverado pickup registered to Pheng Lee;

(4) Minnesota license 707WCB, a 2011 silver Ford F 150 pickup registered to Maita Lee

(5) Minnesota license 900WGB, a 2002 silver Toyota Tundra pickup registered to Tau Pao

   Khang.




 Attachment A                                                USAO Version Rev. Juiy 2015
         Case 6:18-mc-00912         Document 3       Filed 10/03/18      Page 52 of 59




                                        ATTACHMENT B

                                        Items to Be Seized

       The items to be searched for, seized, and examined, are those items on the premises,

vehicles, or persons referenced in Attachment A to ·each search warrant, that contain evidence,

contraband, fruits, and instrumentalities of violations of Title 21, United States Code, Sections

841(a)(l) and 846, manufacture, distribution, and possession with the intent to distribute

marijuana, and conspiracy and/or attempt to do the same. The items to be seized cover the

period of July 2017 throughthe date of the execution ofthe_search warrant.

1.    The items referenced above to be searched for, seized, and examined are as follows:

      ~) Controlled substances; specifically, all marijuana, such as marijuana plants, marijuana ,

          bud, marijuana seeds and marijuana shake, and also concentrated cannabis, cannabis
                                               I



          edibles, Butane-Honey Oil (BRO) and residue from controlled substances.

      b). Material used in the manufacture of marijuana, including material for growing

          marijuana from seed or starts, fertilizer, soil, tools and equipment, lights, ballasts,

          marijuana growing resources, charts and notes relating to growing marijuana,

          equipment to trim, dry, store and transport marijuana, items used to mask the odor of

          marijuana during transport.

       c) Drug repackaging and distribution materials, mechanical and electronic scales, ,

          calibration weights, scoops, spatulas, vials, plastic bags, and plastic wrap. .

      d) - Currency and other monetary instruments, U.S. currency, traveler's checks, stored-

          value cards and ATM (automated teller machine) cards.




 Page 1 -Attachment B                                              USAO Version Rev. June 2017.
         Case 6:18-mc-00912          Document 3      Filed 10/03/18      Page 53 of 59




    e) Drug distribution records, transaction records, ledgers, notes, p];iotographs, videos,

         receipts, maps, travel documents,. address books, and telephone number lists.

    f) Documents and other items which identify the users, owners, occupants, or associates

         of the searched property, and their assets, identification documents, bank account

         records, mail, receipts, account records, tax records, property ownership records, and

         passwords.

    g) Firearms.

    h) Vehicle keys and records, registration and ownership documents, insurance

         documents, and maintenance records.

    i)   Storage containers capable of storing or concealing drugs, safes, firearms, or illegal

         proceeds, and the keys or implements used to access them.

   j)    .Keys to other storage locations such as warehouses, storage units, stash houses, and

         safe deposit boxes.

   k)    Financial records including bank statements, canceled checks, deposit rec.ords, ·check

         stubs, payment ledgers, checkbook registers, deposit slips, loans, documentation of

          assets and liabilities, general ledgers, general journals, cash, cash receipts, cash

          disbursement journals, accounts receivable journals, accounts payable journals,

          contracts, billing information, and records of bills relating to the receipt of currency or

         · other forms of payment.

   1)     Records of credit card and automatic teller machine activity, including credit and/or

         debit cards, and automatic teller machine records.




Page 2 - Attachment B                                             USAO Version Rev. June 2017
        Case 6:18-mc-00912          Document 3       Filed 10/03/18      Page 54 of 59




   m) fob files, including contracts, agreements, proposals, invoices, bids, bid sheets,

        purchase orders, payment records, billing or invoicing worksheets, and job timecards.

   n)   QuickBooks, Excel, Deltek, and other computer accounting files and records,
                                                                                                          !
        including all spreadsheets relating to income, expenses, employees~ workers or                •
                                                                                                          I
                                                                                                          I




        financial information.

   o) · Ledgers, profit distribution reports, financial statements, profit and loss statements,

        · balance sheets, income statements, or work progress reports.

   p)   Bank statements, canceled checks, duplicate checks, bank deposit records, bank debits, ·

        cashier's checks and money order records, and wire transfer records.

   g)    Payroll and payroll tax records including timecards, timesheets, handwritten hqur

         summaries, payroll sheet_s/journals, payroll check registers, canceled payroll checks,

        paychec~ stubs, Forms W-2, Forms W-4, Forms 941, Forms 940, and Forms 1099.

   r)    Employee files, including applications for employment, background checks, contact

         information, hiring information, hire dates, fire dates, layoff dates, job descriptions, .

         andjob assignments.

   s)    Records relating to the employment and payment of compensation including
                                                                   I


         employment contracts, canceled checks for expense reimbursements, personnel files,

         associated health insurance, workers' compensation insurance, and/or retirement plans.

   t)    Business licenses relating to marijuana, OMMP records regarding growers, patients

         and caregivers.

   u)    Calendar books, log books, appointment books, and telephone number listings

         reflecting emplbyment information, customer information, and vendor information.


Page 3 - Attachment B                                            USAO Version Rev. June 2017
          Case 6:18-mc-00912         Document 3        Filed 10/03/18     Page 55 of 59




     v)    Documents reflecting travel expenditures to include (opies of travel tickets, hotel bills,

           gas receipts, and copies of payment items comprising evidence of expenditures and

           liabilities.

     w) Copies of tax returns and related tax preparation files to include work papers,

           schedules, receipts, and any other source documents comprising evidence of asset

          . acquisition, expenditures, and sources of income.

     x)    Notes payable and receivable, IOUs, and other recordation of debts comprising.

           evidence ofloans and expenses.

     y)    Papers, records, documents, files, notes, memos, mail, or other materials representing

           residency, ownership, occupancy, dominion, or control of the premises referenced

           above and described in Attachment A.
                                                   .                                .
     z)    Record.s or keys showing possession of safe deposit boxes, safes, storage units, and

           any other type of storage areas, including passwords and/or access codes for access

           during the searches.

     aa) Correspondence and communications, whether electronic or in paper format, between

          _Chou Chang, Pheng Lee and other co-conspirators, other employees, subcontractors,

           or competitors.

     bb) Computers, storage media, or digital devices used as a means to commit the violations

           described above.

2.   As used in this attachment, the terms "records" and "information" include all of the

     foregoing items of evidence in whatever form and by whatever means they may have been ·

     created or stored, including any form of computer or electronic storage (such as flash


 Page 4 - Attachment B                                            USAO Version.Rev. June 2017
            Case 6:18-mc-00912       Document 3       Filed 10/03/18      Page 56 of 59




     memory or other media that can store data) and any photographic form. The term

     "computer" includes all types of electronic, magnetic, optical, electrochemical, or other

     high speed data processing devices performing logical, arithmetic, or storage functions,

     including desktop computers, notebook computers, mobile phones, tablets, server

     computers, and network hardware. !he term "storage medium" in~ludes any physical

     object upon which computer data can be recorded. Examples include hard disks, RAM,

     floppy disks, flash memory, CD-ROMs, and other magnetic or optical medi<)..

       3.      For any.computer or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage medium, or digital device that contains or in which is

stored records or information that is otherwise called for by this warrant (hereinafter

"Computer"):

               a.      Evidence of who used, owned, or controlled the Computer at the time the

       things described in this .warrant were created, edited, or deleted, such as log~, registry

       entries, configuration files, saved usernames and passwords, documents, browsing

       history, user profiles, email, email contacts, "chat," instant messaging logs, photographs,

       and correspondence.

               b.      Evidence of software that would allow others to control the Computer,

       such as viruses, Trojan horses, and other forms of malicious software, as well as evidence

       of the presence or absence of security software designed to detect malicious software.

               c.      Evidence of the lack of such malicious software.

               d. ·    Evidence indicating how and when the Computer was accessed or used to

       determine the chronological context of computer access, use, and events relating to the


 Page 5 - Attachment B                                            USAO Version Rev. June 2017
       Case 6:18-mc-00912         Document 3       Filed 10/03/18      Page 57 of 59




                                    -
     crime under investigation and to the Computer user.

            e. .    Evidence indicating the Computer user's state of mind as it relates to the

     crime under investigation.

            f.      Evidence of the attachment to the Computer of other storage devices or

     similar containers for electronic evidence.

            g.      Evidence of counter-forensic programs (and associated data) that are

     designed to eliminate data from the Computer.

            h.      Evidence of the times the Computer was used.

            1.      Passwords, encryption keys, and other access ·devices that may be

     necessary to access the Computer.

            J.      Documentation and manuals that may be necessary to access the

     Computer .or to conduct a forensic examfoation of the Computer.

            k.      Records. of or information about Internet Protocol addresses used by the

     Computer.
                                                                                                   II
            I.      Records of or information about the Computer's Internet activity,
                                                                                                   !
     including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"      i
                                                                                                   I
                                                                                                   \
                                                                                                  .,
     web pages, search terms that the user entered into any Internet search engine, and records

     of user-typed web addresses.

             m.     Contextual infQrmation necessary to understand the evidence described in

     this attachment.

             n.     D:a.ri+lg the execrnioR efthe seatEli. oftlre Premises described in -

    ~aehm:rn+ A,     Jaw enforcement personnel are autbm:i:z;ed :ee press the fingers, mclmting


Page 6 - Attachment B                                          USAO Version R.ev. June 2017
           Case 6:18-mc-00912       Document 3       Filed 10/03/18     Page 58 of 59




     ~ brana. a.evice(~oh as an-if>imne or 1Pad, found at the Premises f o r t l ~                      I
                                                                                                        I



   r of attempting_to unlock the device ~ If) tn order to search the contents as-·
                                                                                                        !i
                                                                                                    •   I
                                                                                                        I




                                       Search Procedure

     3.       The search for data capable of being read, stored, or interpreted·-by a computer or

              storage device, may require authorities to employ _techniques, including imaging

              any computer or storage media and computer-assisted scans and searches of the

              computers and storage media, that might expose many parts of the computer to

              human inspection in order to determine whether it constitutes evidence as

              described by the warrant.

    · 4.      The initial examination of the computer and storage media. will be perform~d

              within a reasonable amount of time liot to exceed 120 days from the date of

              execution of the warrant. If the government needs additional time to conduct this

              review, it may seek an extension of the time period from the· Court within the

              original 120-day period from the date of execution of the warrant. The

              government shall complete this review within 180 days of the date of execution of

              the warrant. If the government needs additional time to complete this review, it

              may seek an extension of the time I?eriod from the Court.

      5.      If, at the conclusion of the examination, law enforcement personnel determine

              that particular files or file folders on the computer and storage media do not

               contain any data falling within the scope of the warrant, they will not search or


Page 7 - Attachment B                                            USAO Version Rev. JU:ne 2017
          Case 6:18-mc-00912        Document 3        Filed 10/03/18      Page 59 of 59



                                                                                                       I

             examine those files or folders further without authorization from the Court. Law

             enforcement personnel _may continue to examine_ files or data falling within the

             purview of the ·warrant, as well as data within the operating system, file system,

             software application, etc., relating to files or data that fall within the scope of the

             warrant, through the conclusion of the case.

   · 6.      If an examination is conducted, and the computer a:nd storage media do not

             contain any data falling within the ambit of the warrant, the government will

             return the computer and storage media to its owner within a reasonable period of

             time following the search and will seal any image of the computer and storage

             media, absent further authorization from the Court.

     7.      The govenup_ent may retain the computer and storage media as evidence, ;fruits,

             contraband, or an instrumentality of a crime or to commence forfeiture

             proceedings against the computer and storage media and/or the data contained

             therein.

     8.      The government will retain a forensic image of the computer and storage media

             for a number ofreasons, including proving the authenticity of evidence to ·be used

             at trial, responding to questions regarding the corruption of data, establishing the

             chain of custody of data, refuting claims of fabricating, tampering, or destroying

             data, and addressing potential exculpatory evidence claims where, for example, a

             defendant claims that the government avoided its obligations by destroying data

             or returning it to a third party.




Page 8 - Attachment B                                             USAO Version Rev. June 2017
